Citation Nr: 1717220	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  05-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder and anxiety disorder, claimed as posttraumatic stress disorder (PTSD) and memory loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from December 1971 to April 1975. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013 and April 2016, the Board remanded the claim of service connection to the agency of original jurisdiction (AOJ) for additional development.  

The Board in April 2013 remanded the increased initial rating claim and TDIU claim to the RO in April 2013 for issuance of a statement of the case (SOC).  An SOC was issued in October 2015 adjudicating the increased initial rating claim (but not the TDIU issue).  The Veteran perfected his appeal in November 2015 by filing a VA Form 9.  The Board finds that because the TDIU arises as a component of the increased initial rating, it is currently in appellate status.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to disability compensation under 38 U.S.C.A. § 1151 for a heart condition was raised by the Veteran's representative in a January 2016 brief.  See page 3.  That issue is not within the scope of the instant appeal.  See Anderson v. Principi, 18 Vet. App. 371, 377 (2004) (a claim for compensation under section 1151 constitutes a separate and distinct claim for VA benefits.).  That issue has not otherwise been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  

The issues of entitlement to a higher rating for major depressive disorder and anxiety, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's heart disease did not have its onset during service; is not related to any event of his service, including treatment for sinus bradycardia and borderline cardiomegaly; and is not secondary to a service-connected disability, such as a psychiatric condition, or any service-connected symptomatology involving obesity.  


CONCLUSION OF LAW

The criteria to establish service connection for a heart disorder, to include as secondary to a service-connected psychiatric disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a heart condition.  He maintains that the condition is either directly due to service or is secondary to a service-connected disability, particularly the service-connected depression and anxiety, or obesity.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

In this case, the claim must be denied as the more probative evidence of record makes it most likely that a heart condition is not due to service or a service-connected disability.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis.  A VA examiner in September 2015 reported diagnoses of acute, subacute, or old myocardial infarction (MI), and coronary artery disease (CAD).  As summarized in a November 2014 VA Cardiology report, he had a myocardial infarction in 2003, plus angina.  

This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence shows relevant events during service.  His STRs show a work-up in February 1973 after smoke inhalation.  As part of that work-up, he underwent a chest X-ray, which showed cardiomegaly (enlarged heart) and abnormal electrocardiogram.  Both were determined to "probably [be a] normal variant."  He had a further consultation at the time of his service separation examination in March 1975 due to a functional or innocent systolic murmur; a work-up for those findings resulted in an assessment of a normal cardiac examination for an athletic adult male.  

This evidence establishes that the Veteran had treatment during service, although the work-up was ultimately found to be normal.  

Accordingly, the second element of a service connection claim, an in-service event, is established.  See Walker, 708 F.3d at 1337.

The STRs also show some issues with his weight.  His weight was 182 pounds at service entrance and 200 pounds at service separation.  At that time, he was noted to have "fluctuating weight."  The Board obesity cannot qualify as an in-service event because it occurs over time and is based on various external and internal factors, as opposed to being a discrete incident or occurrence, or a series of discrete incidents or occurrences.  VAOGCPREC 1-2007 (Jan. 6, 2017).  

In a July 2010 brief, the Veteran's representative asserted that the Veteran served on the ground in Vietnam and was exposed to Agent Orange (which caused his heart condition).  The Board previously found in a May 2009 decision that the Veteran did not have service in Vietnam.  The Board's prior decision was affirmed by the Court of Appeals for Veterans Claims (Court or CAVC) in April 2011.  No further relevant information or evidence has been submitted since then.  Thus, that decision is the law of the case, and the question of whether the Veteran served in Vietnam may not be relitigated in the context of this appeal.  38 C.F.R. § 20.1303; See Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003); see also, e.g., DiCarlo v. Nicholson, 20 Vet. App. 52, (2006); Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  Thus, the Veteran did not have service in Vietnam, and there is no basis to further address the Veteran's Agent Orange theory of entitlement.  

Finally, as it concerns the secondary theory of entitlement, the in-service element is essentially replaced by the existence of an already service-connected disability to which the claimed disability may be related.  Here, as relevant, the Veteran is currently service connected for major depressive disorder and anxiety disorder, claimed as PTSD and memory loss.  Thus, this element is met for the secondary theory of the claim as well.

(3) Nexus

Although the Veteran is currently diagnosed with a heart condition and had an in-service event, plus is service-connected for a psychiatric disorder, the claim must be denied because a nexus between the current diagnosis and the in-service injury or the service-connected disability is not established.  

Direct Service Connection

As he stated during a September 2015 VA examination, the Veteran initially contends that he had ischemic heart disease during service.  

The most probative evidence makes it more likely that his heart disease is due to non-service related factors.  

First, in July 2009, a VA examiner gave a negative opinion, although the examiner's reasoning is unclear.  This same examiner clarified in a December 2010 addendum that the etiologies of the currently diagnosed heart condition are the combination of the following risk factors: hypercholesterolemia with low HDL and high LDL, hypertension, familial tendency (father with heart condition both mom and dad with hypertension), arteriosclerosis, morbid obesity, and diabetes mellitus. 

In September 2015, a different VA examiner examined the Veteran and came to a similar conclusion.  First, the VA examiner explained that he was not able to find any evidence of ischemic heart disease (IHD) in the Veteran's STRs, and his discharge history and physical made no mention of that.  Instead, this VA examiner found that the etiology of the Veteran's heart condition was multifactorial including morbid obesity, hyperlipidemia, and past marijuana use.  The VA examiner noted the Veteran's insistence that he had IHD in service as manifested by symptoms involving "shortness of breath, heart hurting, etc."  However, the VA examiner reiterated, there is no evidence of any heart disease in service and on his separation exam, he denied anything related to his heart or his breathing.  In fact, the VA examiner found no evidence of IHD existing prior to 2001. 

At present, the Board can find no reason to call into question or otherwise discount the probative weight of these VA examiners' opinions.  The opinions are clear and unequivocal, and were based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiners' explanations are understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran disagrees with these VA examiners' opinions.  To this extent, it is common knowledge and easily understood by a lay person that symptoms such as having shortness of breath and chest pain might be manifestations of a heart condition.  However, it is a complex medical question outside the competence of a non-medical expert to determine whether the instant Veteran's in-service symptoms actually represented a heart condition.  This question involves complex medical matters requiring expert medical consideration of the nature of the Veteran's in-service symptoms; his post-service symptomatology, including his comorbid conditions; and the medical significance of these factors in the context of his current heart disease.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinions, and he cites no record evidence indicating that either examiner was incompetent, had erroneous facts, or otherwise misinformed the Board.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, his opinion is not sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his current heart condition and service.  See Fountain, 27 Vet. App. at 274-75.

Rather, the two more probative VA examiners' opinions make it far more likely that his current heart disease did not have its direct onset during service and is not otherwise directly related to service.  


Secondary

The Veteran alternatively contends that his current heart disease is secondary to his service-connected psychiatric disability involving major depressive disorder and anxiety disorder, claimed as PTSD and memory loss.  Most recently, he wrote in a July 2016 statement that his PTSD aggravated his heart because his heart would start to beat faster when he got upset.  Plus, he knew his heart was not in good shape because he was out of shape from overeating.  

Again here, the more probative evidence of record makes such a secondary relationship less likely.  

In September 2015, the VA examiner concluded that there is no medical evidence that anxiety causes or permanently aggravates ischemic heart disease.  The VA examiner explained that there is no evidence of ischemic heart disease existing prior to 2001.  Also, according to the examiner, anxiety does not permanently aggravate ischemic heart disease.  The examiner explained that, as a matter of fact, the Veteran's IHD was quiescent at that time and his last chemical stress test in 2013 was "totally normal."  

In April 2016, the same VA examiner reiterated that the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected IHD.  The examiner reasoned as follows:

There is absolutely no medical evidence that anxiety and/or depression causes or aggravates heart disease (present or past).  There is probably a link, but not cause and effect.  This makes sense as individuals with mental disorders such as anxiety, depression, PTSD are more likely to abuse alcohol, drugs, eat impulsively, smoke, etc.  These are all risk factors for heart disease.  However, no mental illness causes or aggravates heart disease.  A "cause and effect" has never been established.

In June 2016, a different VA medical professional reviewed the Veteran's case and gave a more elaborate explanation.  She explained that, in accordance with the September 2015 VA examination, there was no clinical evidence of congestive heart failure, arrhythmia, heart valve condition, infectious heart conditions, pericardial adhesions or pulmonary hypertension; the November 2013 nuclear stress test was normal; and the myocardial perfusion with ejection fraction (EF) was 60% (normal range 50-70%).  This examiner reasoned that current mental health, cardiovascular, and internal medicine literature lacks objective, medically-based clinical evidence to support a nexus between anxiety and heart disorders, to include CAD and IHD manifested by MI.  Alternatively, current cardiovascular, endocrine, and internal medicine clearly and unmistakably agree that Diabetes Mellitus, Type II, obesity, arteriosclerosis and/or hypercholesterolemia are major risk factors for cardiovascular disease, to include CAD and IHD (citations omitted).  Therefore, this examiner concluded, it is less likely than not that the Veteran's claimed cardiac conditions, to include CAD and IHD associated with MI, relate to, were aggravated by, and/or have a nexus to his psychiatric conditions, to include major depressive disorder and/or anxiety.  

The Board again finds that these two VA examiners' opinions are highly probative. Each VA examiner considered the facts of this Veteran's case, plus the medical literature addressing the secondary relationship between heart disease and psychiatric conditions.  They explained why this literature establishes a correlation, but not a causation between the heart disease and psychiatric conditions.  In doing so, the opinions are understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA examiners' opinions are highly probative.

At this point, the Board takes notice of an argument by the Veteran's representative in a January 2016 brief.  Pointing to an Internet profile of the September 2015/April 2016 VA examiner, the representative argues that this is "apparent VA quackery" by "[s]ending a radiologist to psychiatry," and "[o]ne wonders who the VAMC director has running MRIs for backs."  The representative's ad hominen attack on the VA examiner's qualifications is both misplaced and unfounded.  See, e.g., Sturgeon v. Shulkin, No. 15-4437, 2017 U.S. App. Vet. Claims LEXIS 541, at *13 (Vet. App. Apr. 20, 2017) (J. Schoelen), nonprecedential, (The Court is disturbed by the Board's ad hominem attack on the private psychologist who rendered the opinion.  The Board's reasoning is wholly contrary to the nonadversarial nature of proceedings before VA.  It is troubling that the Board would discount a medical opinion by resorting to a direct attack upon a medical professional's integrity, especially without a scintilla of evidence in the record to support the allegation.)

First, contrary to the representative's statement, this VA examiner's online profile shows that he is a medical doctor and is a member of the American Board of Family Medicine with a specialty in Geriatric Medicine.  He had a residency in radiology, but appears to have not specialized in that field.  

Second, as to the representative contention that the VA examiner is not competent to address this case, the medical question at issue here involves the intersection of psychiatry and cardiac medicine.  The VA examiner's statements do not explain why a specialist in internal medicine is not qualified to address this question.  In a January 2016 brief, the Veteran's representative submitted an Internet article concerning certification in "Psychosomatic Specialty."   This article explains how one may become certified in that field, but provides no information explaining why only medical professions in that field, as opposed to internal medicine, are competent to address the medical question at issue in this case.  In fact, the VA examiner is presumed competent to address these medical questions, and the representative's conclusory statements do not rebut this presumption.  See Parks v. Shinseki, 716 F.3d 581, 585-86 (Fed. Cir. 2013).

The Veteran in a July 2016 statement likewise challenged the competency of the June 2016 VA examiner's opinion.  He wondered why VA "asked a podiatrist to evaluate my claim and determine if my PTSD aggravated my heart."  He specified that the VA examiner "is neither a Mental Health Provider nor a Cardiologist."  While it is true that the VA examiner is a podiatrist, it is also true that podiatric physician's must obtain an advanced degree in medicine, including education and training in clinical science and patient care.  See, e.g., American Association of Colleges of Podiatric Medication, Podiatric Medical Education, available at http://www.aacpm.org/ (last visiting in May 2017); see also 38 C.F.R. § 20.903(b)(2); Sykes v. Apfel, 228 F.3d 259, 272 (3d Cir. 2000) (concerning administrative notice of facts not reasonably in dispute).  Thus, this VA examiner, unlike the Veteran, has a background and training to a great extent in medical matters.  The Veteran gave no further information to overcome the presumption of competence.  See Parks, 716 F.3d at 585-86.  

Thus, the contentions from the Veteran and his representative do not materially undermine the probative value of the VA examiners' opinions.  

Moreover, the remaining evidence does not controvert these VA examiners' opinions.  Most notably, the Veteran's representative in March 2013 submitted multiple Internet articles.  A close reading of these articles, however, shows that they are consistent with the VA examiners' conclusions.  

For instance, a VA article on PTSD states that "PTSD is associated with elevated rates of generalized physical and cognitive health concerns, which are thought to be mediated in part by neuroendocrine dysregulation and autonomic nervous system reactivity.  These health conditions can include . . . cardiovascular disease[.]" (Internal citations omitted; emphasis added).

The representative also submitted an article published in the British Medical Journal (BMJ), which states as follows:

The most consistently shown biological abnormality in major depression is increased activation of the hypothalamic-pituitary-adrenal axis.  Hypercortisolism is known to decrease bone mineral density and to redistribute body fat, increasing the risk of coronary artery disease.  . . . . Increased intra abdominal fat is a known risk factor for coronary artery disease.  

In a January 2016 brief, the Veteran's representative submitted even more Internet print-outs, which were asserted to leave "no reasonable doubt about aggravation."  A careful reading of these articles, however, is again consistent with the VA examiners' opinions that there is a correlation, but not causation between heart disease and psychiatric disorders.  For instance, an article from the American Psychosomatic Society concluded that study "results demonstrate a strong association of most of the [metabolic syndrome] components with the [somatic arousal] dimension, but not with the [negative affect] and [passive affect] scales."  A different article gives the conclusions that "[d]epression is a risk factor for all major disease-related causes of death .[and] the association between depression and cardiac mortality was comparable to the other causes of death combined and confounding and mediating factors were markedly similar."  It concludes that "future investigation as to the mechanisms underlying the effect of depression on mortality should not be limited to [cardiovascular disease] mortality."  

Also cited was a British website titled "Psychosomatic Disorders," which informed that "when we are afraid or anxious we may develop" multiple symptoms, such as a fast heart rating, palpitations, and chest pain.  It notes that "treatment to ease stress, anxiety, depression, etc, may help if they are thought to contribute to your physical disease."  An article from the Heart and Vascular Institute gives a similar statement.  

An article from the National Institute of Mental Health is titled "People with depression are at higher risk for other medical conditions."  It states that "[p]eople with depression have an increased risk of cardiovascular disease," and "the negative impact of depression on mental health and everyday life."  

An article from the Journal of American College of Cardiology addresses the risk of cardiovascular mortality or events in cardiovascular disease patients.  It notes that cardiovascular risk factors are smoking, hypertension, dyslipidemia, family history of premature CAD, obesity, and other sedentary lifestyle[.]"  Regarding psychosocial characteristics, it states that "[d]epression repeatedly has been demonstrated to be strongly and independently associated with worse survival, and anxiety has also been implicated."  (Internal citation omitted.)  

An Article from WebMD is titled "Anxiety May Increase Risk of Heart Disease" likewise asserts an associated between anxiety disorders and CAD and heart-related deaths.  It states that "[a]nxiety disorders significantly increased a person's risk of developing heart disease[.]"

There is an article from the Journal of Health Psychology titled "Does Depression Cause Obesity," which states that "depressed compared to nondepressed people were at significantly higher risk for developing obesity."  An excerpt from the VA/DoD Clinical Practice Guideline for Management of Major Depressive Disorder similarly lists "[s]ignificant non-dieting weight loss or weight gain" as a diagnostic symptom of major depression.  

As explained by the VA examiners, these articles only indicate an association between heart disease and psychiatric disorders.  Stated differently, they do not establish that any psychiatric condition causes heart disease or causes the aggravation of heart disease.  Thus, these articles are entirely consistent with the VA examiners' conclusions and, in fact, further buttress their opinions.  

Of particular note are the articles addressing the effect of psychiatric conditions on obesity.  It is true that the Veteran is overweight, as indicated in multiple VA medical records, such as in October 2015, which diagnosed morbid obesity.  Yet, the Veteran himself has denied any association between his psychiatric condition and eating.  Most conspicuously, he told his mental health provider at VA in September 2015 that "he does not engage in emotional eating and actually tends to eat less when stressed."   In July 2015, by comparison, he explained that he over ate on one occasion when he got mad after losing his cell phone.  In July 2015, the Veteran complained of a psychiatric medication "making him hungrier and contributing to weight difficulties."  It was noted that he had been on this medicine for quite a while and "although it is not a usual side effect of this Second Generation Antipsychotic it is sometimes seen."  An October 2015 VA Mental Health note also lists being overweight or obesity as another medical condition affected by psychologic factors.  The Veteran also stated in his July 2016 statement that his health was not in good shape and he was out of shape from overeating.  

There is no evidence, however, that any psychiatric condition caused the Veteran to have a permanent increase in weight.  To the contrary, the VA medical records show the intermittent nature of this factors.  For instance, it was noted at VA in April 2011 that he was watching his diet better, and in December 2011 his diet had "remained fairly consistent" since his prior appointment.  A November 2014 VA Cardiology note indicates that the Veteran had gained weight because he stopped going to the gym and was now leading "a mostly sedentary lifestyle."  In March 2015, it was noted that he had remained on his diet and had lost 10 pounds.  In August 2015, he had gained some weight after going off his diet for a few days to celebrate his marriage anniversary, and he also admitted to some issues with motivation to make changes, but was going to the gym 3 times per week.  Thus, there is some evidence that the Veteran's psychiatric symptoms may have had an intermittent and fluctuating effect on his weight.  The evidence does not tend to show that this is more than the natural progress of the disease.  See 38 C.F.R. § 3.310.  Thus, the evidence is not in equipoise in showing that the Veteran's heart disease would not have occurred but for the obesity.  See VAOGCPREC 1-2007 (Jan. 6, 2017).

Again, the Veteran himself maintains that his heart condition is secondary to the service-connected psychiatric disability.  His statements have even been documented in his medical records.  For instance, an October 2013 VA Cardiology note reports his complaints of having "episodes of 'caving in my chest'", which were "usually associated w[ith] emotional stress, 'after arguing with my wife.'" The doctors in these contexts did not endorse or otherwise confirm the Veteran's belief that his heart disease is secondary to his psychiatric condition.  Thus, the mere fact that his statements are documented in the medical records alone does not increase the likelihood of a secondary nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the unfiltered history provided by a claimant and recorded in a medical report may not be considered "competent medical evidence" where the examiner had not "filtered, enhanced, or added medico-evidentiary value to the lay history through their medical expertise") 

Otherwise, this question is outside the scope of a non-medical expert.  As indicated by the numerous medical articles and medical opinions obtained, this medical question has been the subject of numerous medical studies and is considered a highly advanced medical issue.  Thus, his lay statements cannot constitute competent evidence tending to increase the likelihood of a secondary nexus.  See Fountain, 27 Vet. App. at 274-75.  

Thus, overall, the more probative evidence makes it unlikely that the Veteran's heart disease is secondary to the service-connected psychiatric disability or that he has a permanent weight gain associated with that disability.  

To summarize, the weight of the most credible and competent evidence establishes that the current heart disease condition is unlikely to have resulted directly from service or secondary to the service-connected psychiatric disability.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a heart disorder is denied.  


REMAND

The issues of entitlement to an initial disability rating in excess of 70 percent for major depressive disorder and anxiety disorder, claimed as PTSD and memory loss, and entitlement to a TDIU must be remanded for further action.  

The claim for an increased rating for major depressive disorder and anxiety disorder must be remanded to arrange for a Board hearing.  The Veteran perfected his appeal of this issue in a November 2015 VA Form 9.  In that form, he requested a Board hearing by live videoconference.  An electronic note in VBMS dated September 23, 2016, indicates that the RO is making arrangements for a videoconference hearing.  The claim for a TDIU is intertwined with the increased rating issue.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraphs 1 above, readjudicate the remanded TDIU issue with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


